Citation Nr: 0725848	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  02-02 472	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously-denied claim of 
entitlement to service connection for a back disorder.

2.  Propriety of forfeiture of compensation benefits based on 
fugitive felon status.

3.  Entitlement to service connection for Hepatitis C.

4.  Entitlement to service connection for human 
immunodeficiency virus (HIV).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




INTRODUCTION

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

Procedural history
 
The veteran served on active duty in the United States Army 
from January 1967 to January 1970.  Vietnam service and 
receipt of the Combat Infantryman's Badge is indicated in the 
record.

In January 1970, the veteran filed a claim of entitlement to 
service connection for a back injury.  His claim was denied 
in a September 1970 RO decision.  The veteran appealed the 
decision to the Board.  In a September 1971 decision, the 
Board denied the veteran's claim.  

The veteran attempted to reopen his claim for entitlement to 
service connection for a back disorder in November 2000.  At 
that time he also filed claims for entitlement to service 
connection for Hepatitis C and HIV.   The RO denied all three 
claims in an October 2001 rating decision.  The veteran filed 
an appeal of the October 2001 rating decision, which was 
perfected with the timely submission of his substantive 
appeal (VA Form 9) in March 2002.  

In a letter dated June 13, 2003, the RO informed the veteran 
that the VA Inspector General's Office (IGO) had recently 
been notified that the veteran was a fugitive felon with an 
outstanding warrant.  The RO terminated the veteran's 
benefits based on fugitive felon status in a February 2004 
action.  As will be detailed further in the REMAND portion 
below, the veteran filed a notice of disagreement as to the 
February 2004 decision.  A statement of the case (SOC) has 
not been issued with respect to whether it was proper to 
forfeit the veteran's compensation benefits based on fugitive 
felon status.
  
The veteran was scheduled to appear at a personal hearing in 
Washington, D.C. before a Veterans Law Judge in June 2007.  
The veteran subsequently cancelled the hearing and has not 
requested any further rescheduling.  Accordingly, the Board 
will proceed as if the hearing request had been withdrawn.  
See 38 C.F.R. 
§ 20.704(d) (2006).

As set forth in more detail below, the veteran's claim of 
entitlement to service connection for a back disorder is 
being reopened by the Board due to the receipt of evidence 
which is deemed to be new and material.  The issue is 
REMANDED to the RO via the VA Appeals Management Center (AMC) 
in Washington, DC, along with the other three issues on 
appeal.


FINDINGS OF FACT

1.  In September 1971, the Board denied the veteran's claim 
of entitlement to service connection for a back disorder on 
the merits.

2.  The evidence associated with the claims folder subsequent 
to the Board's September 1971 decision pertains to the 
existence of a back disability, which had not been 
established at the time of the prior final denial.  The 
additionally received evidence is new and so significant that 
it must be considered in order to fairly decide the merits of 
the veteran's claim of entitlement to service connection for 
a back disorder.


CONCLUSIONS OF LAW

1.  The Board's September 1971 decision denying service 
connection for a back disorder is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100 (2006).

2.  Since the September 1971 Board decision, new and material 
evidence has been received with respect to the veteran's 
claim of entitlement to service connection for a back 
disorder; therefore, the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for a 
back disorder.  Implicit in his claim is the contention that 
new and material evidence which is sufficient to reopen the 
previously-denied claim has been received. 

As is discussed elsewhere in this decision, the remaining 
issues on appeal are being remanded for additional 
development.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

For claims to reopen, the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the VCAA shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 38 
U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

Therefore, the VCAA duty to notify currently applies to the 
issue on appeal; the standard of review and duty to assist do 
not apply to the claim unless the claim is reopened.  
See Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claim in a letter from the 
RO dated October 5, 2005, which specifically detailed the 
evidentiary requirements for new and material evidence to 
reopen a previously-denied service connection claim, along 
with the evidentiary requirements for service connection.  

With respect to notice to the veteran regarding new and 
material evidence, the October 2005 VCAA letter specifically 
explained that evidence sufficient to reopen the veteran's 
previously denied claims must be "new and material," 
closely following the regulatory language of 38 C.F.R. 
§ 3.156(a).  The Board further notes that the veteran was 
provided with specific notice as to what evidence would be 
material to his claim in the last final denial of record: 
"Your claim was previously denied because evidence of a back 
[disability] was not found in your service3 medical records 
or your VA examination June 30, 1970.  Therefore, the 
evidence you submit must relate to this fact."  As such, the 
veteran was advised of the bases for the previous denial to 
determine what evidence would be new and material to reopen 
the claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In 
any event, since the claim is being reopened, there can be no 
error based on any inadequate Kent notice.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
October 2005 letter, along with additional letters dated 
February 21, 2006 and November 30, 2006.  Specifically, the 
veteran was advised in all three letters that VA would assist 
him with obtaining relevant records from any Federal agency, 
including records from the military, VA Medical Centers and 
the Social Security Administration.  With respect to private 
treatment records, the letters informed the veteran that VA 
would make reasonable efforts to obtain non-Federal evidence.  
Included with the letters were copies of VA Form 21-4142, 
Authorization and Consent to Release Information, for the 
veteran to complete so that the RO could obtain private 
records on his behalf.  All three letters specifically noted: 
"If the evidence is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give us the records, asks for a fee 
to provide it, or VA otherwise cannot get the evidence, we 
will notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency" [Emphasis as in 
originals].  The veteran was also informed in the VCAA 
letters that a VA examination would be scheduled if necessary 
to make a decision on the claim.

Finally, the Board notes that the VCAA letters specifically 
requested of the veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
request complies with the requirements of 38 C.F.R. § 3.159 
(b) in that it informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO.  

The veteran was not initially provided notice of the VCAA 
prior to the initial adjudication of his claim, which was by 
rating decision in October 2001.  The Board is of course 
aware of the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  

Crucially, the veteran was provided with VCAA notice through 
the October 2005, February 2006 and November 2006 VCAA 
letters and his claim was readjudicated in the July 2007 
SSOC, after he was provided with the opportunity to submit 
evidence and argument in support of his claim and to respond 
to the VA notice.  Thus, any VCAA notice deficiency has been 
rectified, and there is no prejudice to the veteran in 
proceeding to consider his claim.  The veteran has pointed to 
no prejudice resulting from the timing of the VCAA notice.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  The veteran in this case 
seeks to reopen a previously denied claim of entitlement to 
service connection.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in a letter from the RO dated March 20, 2006 and the 
above-referenced November 2006 letter, which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The veteran was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations and statements from 
employers as to job performance and time lost due to service-
connected disabilities.  

With respect to effective date, the March 2006 and November 
2006 letters instructed the veteran that two factors were 
relevant in determining effective dates of increased rating 
claims: when the claim was received; and when the evidence 
"shows a level of disability that supports a certain rating 
under the rating schedule or other applicable standards."  
The veteran was also advised in the letter as to examples of 
evidence that would be pertinent to an effective date 
determination, such as information about continuous treatment 
or when treatment began, service medical records the veteran 
may not have submitted and reports of treatment while 
attending training in the Guard or Reserve. 

Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of the 
claim.  In other words, any lack advisement as to those two 
elements is meaningless, because a disability rating and 
effective date were not assigned.  The veteran's claim of 
entitlement to service connection was denied based on 
elements (2), existence of a disability, and (3), connection 
between the veteran's service and the claimed disability.  
As explained above, he has received proper VCAA notice as to 
his obligations, and those of VA, with respect to those 
crucial elements.  

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist 

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of this claim.  As detailed in the Introduction, the 
veteran cancelled his personal hearing and has not requested 
that it be rescheduled.

Accordingly, the Board will proceed to a decision as to 
whether new and material evidence has been submitted which is 
sufficient to reopen the veteran's previously-denied claim of 
entitlement to service connection for a back disorder.  



Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).

For certain chronic disorders, to include arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Combat status

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "[VA] shall accept as sufficient proof 
of service-connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service-connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary."  See also 38 C.F.R. § 
3.304(d) (2006).

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still generally establish his claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 
8 Vet. App. 563, 567 (1996).  In Kessel v. West, 13 Vet. App. 
9 (1999), the Court affirmed that the 38 U.S.C.A. § 1154(b) 
presumption only relates to the question of service 
incurrence, it does not relate to questions of whether the 
veteran has a current disability or whether there was a nexus 
between the in- service event and the current disability.

Finality/new and material evidence

In general, decisions by the Board are final.  See 38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 20.1100 
(2006).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claims and present the reasonable 
possibility of substantiating the claims.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2006)].  This change in the law pertains only to claims 
filed on or after August 29, 2001.  Because the veteran's 
claim to reopen was initiated in December 2000, the revised 
regulations are inapplicable to the present appeal.  The 
regulation applicable to this case is set forth in the 
paragraph immediately following.

For the purpose of this case, new and material evidence is 
defined as evidence not previously submitted to agency 
decision-makers that bears directly and substantially upon 
the specific matter under consideration; which is neither 
cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The veteran seeks entitlement to service connection for a 
back disorder, which he contends is a result of combat in 
Vietnam.  Implicit in his claim is the contention that new 
and material evidence has been received which is sufficient 
to reopen the claim.

New and material evidence

The September 1971 Board decision which denied the claim for 
entitlement to service connection for a back disorder is 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1100 (2006).  The Board's denial in September 1971 was 
predicated on the absence of a current disability [Hickson 
element (1)].  To warrant reopening of the claim, there must 
be new and material evidence as to this element.  See 38 
U.S.C.A. § 5108.  Therefore, the Board's inquiry will be 
directed to the question of whether any additionally received 
(i.e. after September 1971) evidence bears directly and 
substantially upon the specific matter under consideration, 
namely whether the veteran has a current back disorder.  See 
38 C.F.R. § 3.156 (2001).

With respect to Hickson element (1), additional evidence 
added to the claims folder since the September 1971 denial 
includes evidence of a current back disorder.  Specifically, 
a November 2000 X-ray from the VA Medical Center (VAMC) in 
Grand Rapids, Michigan indicates the presence of degenerative 
changes in the dorsal spine.  

Accordingly, new and material evidence has been submitted, 
and the veteran's claim for entitlement to service connection 
for a back disorder is reopened.  

Additional comments

As was alluded to in the VCAA discussion above, VA's 
statutory duty to assist the veteran in the development of 
his claim attaches at this juncture.  For the reasons 
explained in the remand section below, the Board finds that 
additional development is necessary before the Board may 
proceed to a decision on the merits of the reopened claim.

In addition, the standard of review changes at this point. 
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  
In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole. See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  The Justus presumption of 
credibility no longer attaches.

Although the evidence discussed above is adequate for the 
limited purposes of reopening the claim, this does not make 
it sufficient to allow the grant of the benefits sought.  See 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
[material evidence is evidence that would contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant the 
claim].  

The Board believes that additional evidentiary development is 
required as to this issue.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a back disorder is 
reopened.  To that extent only, the appeal is allowed.




REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further development.  

The service connection claims

As detailed above, in order to establish service connection 
for the claimed disorder, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson, supra.

With respect to Hickson element (1), as detailed above there 
is evidence of current back disability via the November 2000 
X-ray report.  The veteran also has current diagnoses of 
Hepatitis C and HIV.  Accordingly, Hickson element (1) is 
arguably satisfied for all three claims.

Additionally, turning to Hickson element (2), the injury here 
contended is combat-related.  The veteran's presence in the 
Vietnam and receipt of the Combat Infantryman Badge is not 
disputed.  The Board finds that the veteran did engage in 
combat with the enemy within the meaning of 38 U.S.C.A. § 
1154(b) (West 2002).  Hickson element (2) is therefore 
satisfied to that extent.  As was noted in the law and 
regulations section above, combat status satisfies element 
(2) but not element (3).  See Libertine, Gregory and Kessel, 
all supra.

Under these circumstances, the Board believes that a nexus 
opinion must be obtained which addresses the question of 
whether the veteran's current back problems, Hepatitis C and 
HIV are due to the veteran's service, or more specifically 
combat therein.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  


Issuance of SOC

As was described in the Introduction above, in February 2004 
the RO forfeited the veteran's compensation benefits based on 
fugitive felony status.  The veteran has since expressed 
disagreement with that decision.  See, e.g., the veteran's 
November 22, 2004 statement.  The Board construes the 
statement made by the veteran as a timely notice of 
disagreement with the February 2004 rating decision which 
forfeited the veteran's benefits based on fugitive felony 
status.  See 38 C.F.R. 
§§ 20.201, 20.302 (2006); see also EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991) [VA must liberally construe all 
documents filed by a claimant].  The Board agrees with the 
veteran's representative that a statement of the case (SOC) 
pertaining to that issue has yet to be issued by the RO.  See 
the June 6, 2007 Appellant's Brief, page 6.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that where a notice of disagreement is filed but a SOC has 
not been issued, the Board must remand the claims to the 
agency of original jurisdiction so that a SOC may be issued.  

Accordingly, these issues are REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should issue a SOC pertaining 
to the issue of whether it was proper 
to forfeit the veteran's compensation 
benefits based on fugitive felon 
status.  In connection therewith, the 
veteran and his representative should 
be provided with appropriate notice 
of his appellate rights.

2.  VBA should arrange for a 
physician with appropriate expertise 
to review the veteran's VA claims 
folder and provide an opinion, based 
on the veteran's medical history, as 
to whether it is as likely as not 
that the veteran's current back 
disorder is related to his military 
service; and whether  it is as likely 
as not that the veteran's Hepatitis C 
and HIV are a result of exposure to 
blood during combat in military 
service.  The reviewing physician 
should specifically address the 
question of whether the HIV virus 
existed during the veteran's military 
service.  If other causes of the 
veteran's claimed disabilities are 
evident in the record, these should 
be identified by the reviewing 
physician.  A report should be 
prepared and associated with the 
veteran's VA claims folder.

3.  Thereafter, the issues of 
entitlement to service connection for 
a back disorder, Hepatitis C and HIV 
should be readjudicated.  If the 
benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
and given an appropriate opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
further consideration, if otherwise 
in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


